                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY ELIZABETH BROPHY, et al.                :              CIVIL ACTION
                                             :
       v.                                    :
                                             :
ALEXANDER BELFI                              :              NO. 19-1488

                                         ORDER

       AND NOW, this 17th        day of June, 2019, upon consideration of Plaintiffs’ Motion to

Remand (Docket No. 9), and all documents filed in connection therewith, and for the reasons stated

in the accompanying Memorandum, IT IS HEREBY ORDERED as follows:

       1.      Plaintiffs’ Motion to Remand is GRANTED.

       2.      This matter is REMANDED to the Court of Common Pleas of Philadelphia

               County.

       3.      The Clerk of the Court shall CLOSE this matter.



                                                    BY THE COURT:

                                                    /s/ John R. Padova, J.

                                                    ______________________________
                                                    John R. Padova, J.
